DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20180359483 A1).
Regarding Claim 9, Chen et al. teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Paragraphs 322-324), cause the processor to:
determine, for a conversion between a current video block of a video and a bitstream of the video, motion vectors at control points (CPMV) of the current video block based on a rule, wherein the rule specifies to exclude using of non-adjacent spatial neighboring block from one or more spatial neighboring blocks of the current video block (Paragraphs 157-162); and 
perform the conversion between the current video block and the bitstream based on the motion vectors (Paragraphs 175-178).
wherein the rule further specifies to exclude using of invalid spatial neighboring block from the one or more spatial neighboring blocks based on positions of the one or more  spatialspatial neighboring blocks (Paragraphs 91-92; Paragraph 103; Paragraphs 109-110; Paragraph 167; Paragraphs 231-233); and
a spatial neighboring block of the one or more spatial neighboring blocks is invalid in a case that the spatial neighboring block belongs to a tile different from the current tile to which the current video belongs (Paragraphs 109-110; Paragraph 167; Paragraphs 179-180; Paragraphs 231-233).
Regarding Claim 10, Chen et al. teaches the apparatus of claim 9, wherein the current video block belongs to a current slice, and a spatial neighboring block of the one or more spatial neighboring blocks is invalid in a case that the spatial neighboring block belongs to a slice different from the current slice (Paragraphs 179-180).
Regarding Claim 11, Chen et al. teaches the apparatus of claim 9, wherein the current video block includes multiple sub-blocks, and performing the conversion comprising: determining a motion vector for each sub-block of the multiple sub-blocks based on the CPMV and a specific position of the corresponding sub-block (Paragraphs 157-162).
Regarding Claim 12, Chen et al. teaches the apparatus of claim 11, wherein the specific position is a center of the corresponding sub-block (Paragraphs 157-162).
Regarding Claim 13, Chen et al. teaches the apparatus of claim 11, wherein the corresponding sub-block has a size M x N and the center is defined as [(M»1) + a, (N»1) + b], wherein M and N are natural numbers and a, b is 0 or -1 (Paragraph 80; Paragraph 152; Paragraph 162-164; Paragraph 194).
Regarding Claim 14, Chen et al. teaches the apparatus of claim 9, further comprising: determining a CPMV candidate of the current video block to be derived from motion vectors from top adjacent blocks coded with the affine mode based on a position of the current video block (Paragraphs 157-162).
Regarding Claim 15, Chen et al. teaches the apparatus of claim 9, wherein the conversion includes encoding the current video block into the bitstream (Paragraph 7).
Regarding Claim 16, Chen et al. teaches the apparatus of claim 9, wherein the conversion includes encoding the current video block into the bitstream (Paragraph 8).
Method claims 1-8 are drawn to the method of using corresponding apparatus claimed in claims 9-16  and are rejected for the same reasons of anticipation as used above.
Claims 17-19 have similar limitations to those of claims 9-11 above and are rejected for the same reasons of anticipation as used above. Chen et al. further teaches a non-transitory computer-readable storage medium storing instructions that cause a processor operate (Paragraphs 322-324).
Claim 20 has similar limitations to those of claim 9 above and are rejected for the same reasons of anticipation as used above. Chen et al. further teaches a non-transitory computer-readable recording medium storing a bitstream representation which is generated by a method performed by a video processing apparatus (Paragraphs 322-324).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483